Title: To James Madison from John Hoomes, 27 July 1789
From: Hoomes, John
To: Madison, James


Dr Sir,
Virginia Boling Green July 27h. 1789.
I have lately made a tour of the district of Kentucky & am very much pleased with the face of the Country & have Serious thoughts of moving to it, which may be a matter of considerable consequence to me, & perhaps of the greatest & lasting importance to my family.
For those reasons I trust you will excuse me for troubling you on a Subject so interesting & if hastily determined on may end in ruin. I believe I may venture to Say that the lands in Kentucky, are richer than any yet found in N. America & that they do produce more of every thing put into them than any yet Settled & nothing appears to be wanting but a good market for what the inhabitants will have to Spare. I am conscious that your line of life added to your great Knowledge of things in general puts it in your power to judge of the prospects of a trade down the Mississippi, (Which must be the Key to that country) therefore I am induced to ask you whether you think the Spaniards are or will be disposed to trade with the Settlers of Kentucky or if the navigation of that river will be free or whether there is any (even the most distant) prospect of New Orleans being made a free port which is certainly the best thing that could be done for that Country, or whether the immense Quantities of Corn, Wheat Tobo. Flour & provisions of every Kind that may be Sold (at near half the price they now Sell for in this State) as soon as the Country gets well Settled will not be an Object worth contending for by Europeans, & if Spain will ever be Suffered to Shut up a river that (perhaps) waters the Most extensive & richest Country in the Whole World. If I have gone farther than I ought you will please to answer only Such parts of my letter as you think proper & well Knowing the great Burden of Business you must have on your hands I intreat you to answer this at your leisure & to give me your Opinion of the Country in any manner you think best.
I parted with Colo. George Nicholas who has become a resident of Kentucky the last of June, he is building himself an Elegant house, & wi[ll] Soon be well fixed he is much pleased & has a great run of business in his way, & so has our old Schoolmate Hary Innes. The people that went wit[h] Morgan to the Spanish Side of the Mississippi retu[rn]ed much disgusted & it is said there is not the smalle[st] prospect of his effecting a Settlement there. Produce is at present high Tobo. from 18 to 20/. per Hundred Corn 10/. per Barrel Wheat 4/. Rye 3/. & other things in proportion Owing to the Number of new Settlers in [it?] except the Tobo. which is carried to Orleans. They are a great deal more populous than I expected having at least 8,000 Militia & upwards of 60,000 Souls. I am Dr Sir with the greatest Esteem very respectfully yr. mo. Obt. Hble. Sert
John Hoomes
